                                UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NORTH CAROLINA, SOUTHERN DIVISION
                                                     Case No. 7:19-CV-89
 Neighborhood Networks Publishing,                   State of North Carolina
 Inc. and N2 Franchising, LLC,
                                                     Superior Court of New Hanover
                                Plaintiffs,          County
 v.                                                  Case No. 19-CVS-001474

 Jacqueline Marie Lyles and Lifestyle                NOTICE OF REMOVAL OF
 Publications, LLC,                                  CIVIL ACTION UNDER 28 U.S.C.
                                                     § 1332, 1441, 1446 AND 1453
                                Defendants.




         PLEASE TAKE NOTICE THAT Defendant Lifestyle Publications, LLC
(“Defendant”) hereby removes this action from the General Court of Justice,
Superior Court Division, State of North Carolina, County of New Hanover, to the
United States District Court for the Eastern District of North Carolina, Southern
Division, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453. The grounds for
removal are as follows:
                                THIS COURT HAS JURISDICTION
         1.       Under 28 U.S.C. § 1446(a), a notice of removal must: (1) be signed
pursuant to Rule 11 of the Federal Rules of Civil Procedure; (2) contain a “short and
plain statement of the grounds for removal”; and (3) be accompanied by a copy of
all process, pleadings, and orders served on the defendant in the action.
                                          VENUE IS PROPER
         2.       Venue is proper in this Court pursuant to 28 U.S.C. sections 84(a), 1391
and 1446, because this action was originally brought in the General Court of Justice,



                                                 1
CORE/3506595.0004/152310217.1
              Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 1 of 7
Superior Court Division, State of North Carolina, County of New Hanover as Case
No. 19-CVS-001474.
                           PLEADINGS, PROCESS AND ORDERS
         3.       On April 23, 2019, this lawsuit was commenced and is currently
pending in the General Court of Justice, Superior Court Division, State of North
Carolina, County of New Hanover as Case No. 19-CVS-001474, entitled
Neighborhood Networks Publishing, Inc. and N2 Franchising, LLC vs. Jacqueline
Marie Lyles and Lifestyle Publications, LLC. A true and correct copy of the
“Verified Complaint and Motions for Temporary Restraining Order and Preliminary
Injunction” (the “Complaint”) is attached hereto as Exhibit 4, along with its exhibits
thereto.
         4.       The Complaint asserts the following causes of action: (1) breach of
contract as to Defendant Lyles, (2) misappropriation of trade secrets against
both Defendants, (3) computer trespass under N.C. Gen. Stat. §14-458 against
both Defendants, (4) tortious interference with a contract as to Defendant
Lifestyle, (5) unfair and deceptive practices under N.C. Gen. Stat. §75-1.1
against both Defendants, (6) constructive trust as to both Defendants, (7)
fraudulent misrepresentation/fraudulent concealment against both Defendants,
and (8) punitive damages against both Defendants. In addition, Plaintiffs seek
a temporary restraining order, injunctive relief, preliminary injunction, and
their reasonable attorney fees and costs. See Exhibit 4, at pgs. 9-20.
         5.       On April 25, 2019, Plaintiffs Neighborhood Networks Publishing, Inc.
and N2 Franchising, LLC (“Plaintiffs”) served Defendants’ statutory agent DeLand
Shore by certified mail.
         6.       According to the State Superior Court docket, the following documents
have been filed: Civil Summons (Exhibit 3), Verified Complaint and Motion for
Temporary Restraining Order and Preliminary Injunction (Exhibit 4), Affidavit of

                                             2
CORE/3506595.0004/152310217.1
              Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 2 of 7
Kate Silberfeld (Exhibit 5), and Temporary Restraining Order and Notice of
Hearing on Preliminary Injunction (Exhibit 6). True and correct copies of all
documents as identified on the State Superior Court docket are attached hereto as
Exhibits 3-6.
         7.       Pursuant to 28 U.S.C. 1446(a), the attached Exhibits 3-6 constitute all
pleadings and orders filed in this action. No Defendant has appeared or filed an
answer in the General Court of Justice, Superior Court Division, State of North
Carolina, County of New Hanover as Case No. 19-CVS-001474.

DEFENDANT HAS SATISFIED THE PROCEDURAL REQUIREMENTS
                    FOR REMOVAL
         8.       This Notice of Removal is timely. Plaintiff served the Summons and
Complaint on Defendant on April 25, 2019. Pursuant to 28 U.S.C. 1446(b) and
Federal Rule of Civil Procedure, Rule 6(a)(1)(C), this Notice of Removal is
therefore timely filed as it is within thirty (30) days after service of the Summons
and Complaint and within one year after commencement of this action. See Murphy
Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356 (1999) (30-day
removal period runs from the service of the summons and complaint).
         9.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
being served upon counsel for Plaintiffs and a “Notice to State Court and Adverse
Parties of Removal of Action” (to include a copy of this Notice of Removal without
Exhibits) will be promptly filed with the Clerk of the General Court of Justice,
Superior Court Division, State of North Carolina, County of New Hanover and
served on all other parties to this action.
                         THIS COURT HAS DIVERSITY JURISDICTION
         10.      Plaintiffs are affiliated Delaware entities authorized to do business in
North Carolina, with their corporate headquarters and principal places of business
located in Wilmington, North Carolina. See Exhibit 4 at pg. 2, ¶ 4.

                                               3
CORE/3506595.0004/152310217.1
              Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 3 of 7
         11.      Upon information and belief, Plaintiff N2 Franchising, LLC has two
members: Duane Hixon a citizen of the State of North Carolina, and Earl Seals a
citizen of the State of Illinois.
         12.      Lifestyle Publications, LLC is, and at all relevant times was, a limited
liability company duly organized and existing under the laws of the State of Kansas.
         13.      Defendant     has   two   members:    Matthew       Perry   and   Steven
Schowengerdt, both citizens of the State of Arizona.
         14.      For diversity purposes, limited liability companies are citizens of all
states where each of their members is a citizen. See Americold Realty Trust v.
ConAgra Foods, Inc., 136 S. Ct. 1012, 1016-17 (2016).
         15.      Defendant Jacqueline Marie Lyles is a citizen of the State of Georgia.
         16.      Defendants are not, and were not at any relevant time, citizens of the
State of Delaware, North Carolina or Illinois.
         17.      All Defendants consent to this removal.
         18.      The amount in controversy herein exceeds the sum or value of $75,000,
exclusive of interest and costs, as detailed more fully below.
         19.      Plaintiffs seek the following damages and relief:


           Complaint Count                               Damages Claimed
   One: breach of contract                     monetary damages in excess of
                                               $25,000 and injunctive relief (see
                                               Exhibit 4, at ¶ 67).
   Two: misappropriation of trade              monetary damages in excess of $25,000
   secrets                                     and injunctive relief (see Exhibit 4, at ¶
                                               79).
   Three: computer trespass under              unspecified lost profits (see Exhibit 4,
   N.C. Gen. Stat. §14-458                     at ¶¶ 85-86).
   Four: tortious interference with a          monetary damages in excess of $25,000
   contract                                    and injunctive relief (see Exhibit 4, at ¶
                                               95).


                                               4
CORE/3506595.0004/152310217.1
             Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 4 of 7
   Five: unfair and deceptive                   monetary damages in excess of $25,000
   practices under N.C. Gen. Stat.              and injunctive relief, in addition to
   §75-1.1                                      trebling of compensatory damages, and
                                                attorney fees and costs (see Exhibit 4,
                                                at ¶¶ 100-102).
   Six: constructive trust                      constructive trust or equitable lien in
                                                unidentified amount (see Exhibit 4, at ¶
                                                108).
   Seven: fraudulent                            unspecified loss of expected and
   misrepresentation/fraudulent                 anticipated revenue from advertisers
   concealment                                  (see Exhibit 4, at ¶¶ 120-121).
   Eight: punitive damages                      unspecified award (see Exhibit 4, at ¶
                                                124).
         20.      The amount in controversy in this lawsuit (even without consideration
of certain categories of damages sought, trebling, the cost of a trust or injunctive
relief, or attorney fees demanded) clearly exceeds the requirement for diversity
jurisdiction based removal under 28 U.S.C. §1332(a)(1) of $75,000.
                                       CONCLUSION
         21.      This Court has original jurisdiction over Plaintiffs’ claims by virtue of
diversity jurisdiction under 28 U.S.C. §1332(a)(1). This action is thus properly
removable to federal court pursuant to 28 U.S.C. § 1441. In the event this Court has
a question regarding the propriety of this Notice of Removal, Defendant requests the
opportunity to submit evidence, points and authorities further supporting the
removal of this action.
         22.      Defendant demands a jury trial on all claims with a right to a trial by
jury.
         RESPECTFULLY SUBMITTED this 3rd day of May, 2019.




                                               5
CORE/3506595.0004/152310217.1
             Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 5 of 7
                                              /s/ Amy P. Hunt

                                              Amy P. Hunt (34166)
                                              HORACK, TALLEY, PHARR & LOWNDES, P.A
                                              2600 One Wells Fargo Center
                                              301 South College Street
                                              Charlotte, North Carolina 28202-6006
                                              Telephone: (704) 377-2500
                                              Facsimile: (704) 714-7935
                                              E-mail: AHunt@horacktalley.com
                                              Sean W. Colligan (18138)
                                              STINSON LLP
                                              1201 Walnut Street
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 842-8600
                                              Facsimile: (816) 691-3495
                                              E-mail: sean.colligan@stinson.com

                                              Lonnie J. Williams, Jr. (pro hac vice forthcoming)
                                              Carrie M. Francis (pro hac vice forthcoming)
                                              STINSON LLP
                                              1850 North Central Avenue, Suite 2100
                                              Phoenix, Arizona 85004-4584
                                              Telephone: (602) 279-1600
                                              Facsimile: (602) 240-6925
                                              Email: lonnie.williams@stinson.com
                                                      carrie.francis@stinson.com
                                              Attorneys for Lifestyle Publications, LLC




                                          6
CORE/3506595.0004/152310217.1
             Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 6 of 7
                                CERTIFICATE OF SERVICE
         I hereby certify that on May 3, 2019, I caused the foregoing document to be
filed electronically with the Clerk of Court through ECF; and as Plaintiffs’ counsel
is not yet a registered ECF user for this matter, I sent a copy by U.S. Mail and email
of this same filing to:
         Alexander C. Dale
         Christopher S. Edwards
         Ward and Smith, P.A.
         P.O. Box 7068
         Wilmington, NC 28406-7068
         acd@wardandsmith.com
         csedwards@wardandsmith.com



                                              /s/ Amy P. Hunt




                                          7
CORE/3506595.0004/152310217.1
             Case 7:19-cv-00089-BO Document 1 Filed 05/03/19 Page 7 of 7
